The plaintiff in error, hereinafter called defendant, was convicted in the municipal criminal court of the city of Tulsa on a charge of illegally transporting whisky, and was sentenced to pay a fine of $500 and to serve six months in the county jail.
The judgment was rendered on December 15, 1925, and the record was lodged in this court on April 7, 1926. The record discloses that notice of appeal was served on the assistant city attorney on the same day. No service of notice of appeal was served on the court *Page 86 
clerk, as required by section 2809, Comp. Stat. 1921, nor was the notice waived by the Attorney General, nor was any summons in error issued. An appeal in a criminal case is perfected by the service of a notice upon the clerk of the court where the judgment was entered stating that the appellant appeals from the judgment and by the service of a similar notice upon the prosecuting attorney. These notices are the prerequisite steps to conferring upon the appellate court jurisdiction to hear and determine an appeal. Lutke v. State, 37 Okla. Crim. 18, 255 P. 719.
For the reasons assigned, the attempted appeal is dismissed.
DOYLE, P.J., and DAVENPORT, J., concur.